internal_revenue_service number release date index number ----------------------- -------------------------- ---------------- ------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no --- --------- telephone number --------------------- refer reply to cc corp b04 plr-104029-10 date date parent ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------------------------ holdco ----------- holdco sub1 holdco sub de de de merger de de de de de de de ------------------------------ ------------------------------ ------------------------------------- ---------------------------------------------------- ----------------------------- -------------------------------- ------------------------- -------------------------------------- ---------------------------- ----------------------------------------------------- --------------------------------------------------------------- ------------------------------------- plr-104029-10 sub sub sub sub ------------------------------------------------------------ ---------------------------------------------------------------------------- -------------------------------------------------------- --------------------------------------------- country a ---------------- country b --------------------- country c ----------------- country d --------- country e ----------- country f ------------ country g year year ----------- ------- --------------------------------------------- month a ------------------ date date date date note aa a ----------------------- ----------------------- -------------------------- -------------------------- ---------------- ------ ------ plr-104029-10 b c d e f g h i j k l m n o ------ ---------- ---------- ------- ---------------------- ---------------------- ---------------------- ------------------------ ------------------------ ------------------------ ---------------------- ------------------------ ---------------------- ---------------------- dear -------------- this letter responds to your letter dated date in which you requested rulings regarding certain federal_income_tax consequences of a series of completed later correspondence is summarized below information submitted transactions letter and the that in the rulings contained information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination letter are based upon this in summary of facts plr-104029-10 parent is a publicly traded domestic_corporation that is the parent of a u s consolidated_group parent directly and indirectly owns various subsidiaries around the world collectively the parent group during year parent caused its indirectly wholly owned subsidiary holdco sub to acquire more than aa of the outstanding_stock of holdco sub through a cash tender offer as a result of this acquisition there were numerous redundant and overlapping companies within the same line_of_business and or jurisdiction parent developed an integration plan with the purpose of realigning these companies based on their business activities and jurisdiction of operation another goal of the integration plan was to streamline the overall structure by reducing the number of legal entities the restructuring plan was designed in two phases the key objective of phase i was to create a holding_company for the non-u s entities and businesses the holding_company structure would be aligned with the business needs for managing the companies would be tax efficient with respect to future operations and would facilitate the future movement realignment and elimination of foreign entities phase ii would involve realigning and eliminating foreign entities phase i of the holding_company structuring was completed in month a of year with a multi-tiered foreign holding_company structure holding all of the non-north american businesses immediately prior to the beginning of phase ii of the restructuring the relevant legal structure was as follows parent and members of the parent group directly and indirectly owned percent of holdco a partnership organized under the laws of the country a and treated as a corporation for u s federal_income_tax purposes that serves as a foreign holding_company holdco indirectly owned through a disregarded_entity percent of the shares of holdco sub a company organized under the laws of the country a and treated as a corporation for u s federal_income_tax purposes holdco sub owned nearly percent of the shares of holdco sub a company organized under the laws of the country a and treated as a corporation for u s federal_income_tax purposes the relevant legacy parent entities were owned by holdco through a disregarded_entity specifically holdco indirectly owned percent of the shares of de a company organized under the laws of the country b and treated as a disregarded_entity for u s federal_income_tax purposes de owned percent of the shares of de a company organized under the laws of the country b and treated as a disregarded_entity de also owned approximately a of the shares of de a company organized under the laws of the country b the remaining approximately b of de was owned by holdco prior to phase ii of the restructuring de was treated as a disregarded_entity of holdco for u s federal_income_tax purposes plr-104029-10 holdco also indirectly owned percent of the shares of merger de a company organized under the laws of the country a and treated as a disregarded_entity for u s federal_income_tax purposes merger de owned the following relevant entities percent of the shares of de a company organized under the laws of country c and treated as a disregarded_entity for u s federal_income_tax purposes percent of the shares of de a company organized under the laws of country d and treated as a disregarded_entity for u s federal_income_tax purposes that owned several operating companies each of which was organized under the laws of country d and treated as a disregarded_entity for u s federal_income_tax purposes these country d disregarded operating companies included de and de a subsidiary of de percent of de a company organized under the laws of country e and treated as a disregarded_entity of holdco for u s federal_income_tax purposes holdco holds a nominee interest that represents no economic or beneficial_ownership in de for u s federal_income_tax purposes and was established to satisfy local law requirements necessitating multiple owners c of the shares of de a company organized under the laws of country f and treated as a flow through entity for u s federal_income_tax purposes the other d of which was owned by de thus de was treated as a disregarded_entity of holdco and percent of the shares of several additional parent european operating companies each treated as a disregarded_entity for u s federal_income_tax purposes except treated as corporations two country g companies that were for the relevant legacy holdco sub entities were owned directly or indirectly through one or more disregarded entities by holdco sub specifically holdco sub indirectly owned percent of the shares of sub a company organized under the laws of country c and treated as a corporation for u s federal_income_tax purposes sub directly owned percent of the shares of sub a company organized under the laws of country e and treated as a disregarded_entity for u s federal_income_tax purposes holdco sub also indirectly owned percent of the shares of sub a company organized under the laws of the country a and treated as a disregarded_entity for u s federal_income_tax purposes sub owned percent of the shares of sub a company organized under the laws of the country a and treated as a disregarded_entity for u s federal_income_tax purposes plr-104029-10 parent and each of its affiliates including holdco holdco sub holdco sub and sub has a week tax_year that ends on date phase ii of the restructuring involved the realignment along business and geographic lines of several legacy parent entities that were disregarded entities of holdco immediately prior to phase ii several of the disregarded entities were indebted to holdco the des for purposes of this ruling all references to the des include a reference to de de de de de de de de and de due to the disregarded status of the des such loans were disregarded for u s federal_income_tax purposes the de debt it was intended that as part of phase ii holdco through a disregarded_entity would simultaneously transfer percent of its interests in the des and the de debt to holdco sub as outlined in the phase ii transaction steps below beginning on date holdco through a disregarded_entity contributed the des to holdco sub except as described below and holdco sub subsequently contributed such interests in the des to holdco sub however through inadvertence holdco did not transfer the de debt nor did it transfer its approximate b interest in de as a result for u s federal_income_tax purposes the de debt held by holdco became regarded as debt owing from holdco sub to holdco and de became a regarded partnership with holdco and holdco sub as its partners while the debt has only existed for a couple of months thus far holdco could be viewed for u s federal_income_tax purposes as receiving the de debt ie boot in exchange for a portion of its interest in the des thus causing the transaction to be taxable in addition parent never intended for de to become regarded as a partnership for u s federal_income_tax purposes immediately upon realization of the inadvertence corrective remedies were sought transaction steps specifically as part of phase ii of the restructuring parent effectuated the following relevant transaction steps the transaction step step step step on date a disregarded_entity of holdco contributed all of its shares in merger de and de to holdco sub in exchange for no consideration transfer i on date holdco sub contributed all of its shares in merger de and de to holdco sub in exchange for no consideration transfer ii on date holdco sub contributed all of its shares in de to a disregarded_entity in a disregarded transaction on date holdco sub contributed all of its shares in merger de through a disregarded_entity to sub in a disregarded transaction plr-104029-10 step step step effective date merger de merged with and into sub in a disregarded transaction immediately thereafter sub directly owned percent of de percent of de percent of de and c of de de continued to own directly or indirectly percent of de and de while de continued to own the remaining d of de on date sub sold all of its shares in de to holdco sub in exchange for a note with a face_amount equal to the fair_market_value of de note the sale on date sub sold all of its shares in de de and de among other entities to disregarded entities of holdco sub in exchange for disregarded notes in disregarded transactions prior to the restructuring as part of parent's global treasury function de a disregarded_entity of holdco operated a cash pool the cash pool the cash pool centralized the management of and facilitated the efficient deployment of parent's foreign cash for the legacy parent entities as part of this operation parent’s foreign entities collectively the depositors would loan cash to de and de would record a corresponding liability to the appropriate depositor de would also loan money to related parties as needed and record a corresponding receivable although this occurred less frequently de would transfer its net cash to an interest-bearing account with a third party bank in connection with operating the cash pool de generally would earn interest on the spread between the interest rate it received from the third party bank and the lower interest rate it paid to the depositors the interest_income was treated as earned by holdco for u s federal_income_tax purposes holdco sub operated its legacy cash pool in a disregarded_entity of sub sub parent determined that only one entity would succeed as manager of the cash pool parent’s treasury_department determined that it was operationally more efficient to have the cash pool administered out of sub because sub had a better treasury infrastructure people systems etc in place to support one large cash pool than de as a result on date to consolidate the legacy cash pools de which was a de of holdco sub at the time transferred its cash pool to sub a disregarded_entity of sub in a transaction unrelated to transfer i transfer ii and the sale transfer iii the cash pool was transferred from holdco sub to sub for u s federal_income_tax purposes by sub 2's assuming the obligations and receivables of de and by de 4's transferring the net cash from its bank account to sub 2's bank account transfer i transfer ii and transfer iii are collectively referred to herein as the transfers all references to the transferors include a reference to holdco holdco sub and holdco sub in addition all references to the transferees include a plr-104029-10 reference to holdco sub holdco sub and sub all references to buyer are to holdco sub and all references to seller are to holdco sub debt relationships the de debt owed to holdco that became regarded for u s federal_income_tax purposes as a result of transfer i included the following obligations an obligation from de payable to holdco in the amount of f obligations from de and from de payable to holdco in the aggregate amount of g an obligation from de payable to holdco in the amount of h and an obligation from de payable to holdco in the amount of i in addition to the de debt four additional notes became regarded as a result of the sale these included the following obligations collectively the country d de debt an obligation from de payable to de in the amount of j and an obligation from de payable to de in the amount of k the de and de obligations payable to de are collectively referred to herein as the country d-de debt an obligation from de payable to a disregarded_entity of holdco sub in the amount of l and an obligation from de payable to a disregarded_entity of holdco sub in the amount of m the de and de obligations payable to disregarded entities of holdco sub are collectively referred to herein as the country d-holdco sub debt the country d- holdco sub debt was regarded debt for u s federal_income_tax purposes prior to the transaction with de and de disregarded entities of holdco as the issuers and disregarded entities of holdco sub as the holders in transfer ii when de which directly owned de and indirectly owned de was transferred to holdco sub the country d-holdco sub debt was extinguished for u s federal_income_tax purposes however as a result of the sale in which de and thus de and de was sold to holdco sub the country d-holdco sub debt was reconstituted for u s federal_income_tax purposes with holdco sub as the issuer and holdco sub as the holder for u s federal_income_tax purposes plr-104029-10 finally certain des listed below owed disregarded debt to de the country b de debt if de and these des had not been contributed simultaneously in the transfers the country b de debt would have become regarded for u s federal_income_tax purposes in the transaction the country b de debt included the following obligations an obligation from de payable to de in the amount of n and an obligation from de payable to de in the amount of o consistent with general business practices between related corporations certain foreign subsidiaries in the parent group provide services to other foreign members of the parent group for example de provides management services and de provides product sourcing services to the parent group in connection with providing these services in the ordinary course of business de and de charge an arm's length fee based on the level of services provided and based on a percentage of products sourced respectively in addition holdco owns the intellectual_property ip that is used by the foreign members of the parent group holdco charges an arm's length royalty for_the_use_of its ip that is based on the level of use by each member the business relationships described herein were put in place prior to the transaction and continue through the date of this ruling rescission steps the following steps were undertaken pursuant to a rescission agreement the rescission agreement to rescind a portion of the phase ii transaction steps previously completed the rescission the rescission steps were effected prior to the end of year in which the transaction occurred step step through a series of transactions the cash pool was reconstituted back into de thus the current net cash balance was reestablished with de along with the corresponding obligations and receivables reversing transfer iii in disregarded transactions the disregarded entities of holdco sub transferred their ownership interests in de de and de back to sub in partial cancellation of the portion of the disregarded notes issued in the original transactions representing the fair_market_value of their ownership interests in de de and de reversing step of the transaction step holdco sub transferred its ownership_interest in de to sub in cancellation of note reversing step of the transaction plr-104029-10 step step step step in a disregarded transaction sub transferred its ownership_interest in de de de and de through a series of disregarded entities to holdco sub reversing step of the transaction with respect to the des listed in this step in a disregarded transaction a disregarded_entity of holdco sub transferred its ownership_interest in de to holdco sub reversing step of the transaction holdco sub transferred its ownership_interest in de de de de and de to holdco sub reversing step of the transaction with respect to the des listed in this step holdco sub transferred its ownership_interest in de de de de and de to a disregarded_entity of holdco reversing step of the transaction with respect to the des listed in this step in connection with the transaction other disregarded entities of holdco in addition to the des were transferred to holdco sub and to holdco sub however these disregarded entities were not parties to the de debt or country d de debt that became regarded for u s federal_income_tax purposes therefore parent did not rescind the transfer of these other entities certain of these entities were depositors who had cash on deposit with the cash pool which was transferred from holdco sub to sub for u s federal_income_tax purposes in transfer iii as a result of the rescission of the transfer of the cash pool in transfer iii and the rescission of the transfer of de to holdco sub and holdco sub in transfers i and ii respectively certain immaterial obligations between the cash pool operated by de and depositors became regarded for u s federal_income_tax purposes as discussed above parent had intended to transfer the des and the de debt simultaneously parent intends to transfer several of the des and the de debt the post-rescission transaction to implement phase ii of the restructuring after the effective date of the rescission in order to achieve the objective set forth above the rescission in which the des were distributed by holdco sub to holdco sub and thereafter by holdco sub to holdco did not generate any material foreign tax_benefit including any foreign_tax_credit benefit representations parent makes the following representations the transfers and sale occurred and the rescission was effective during the same taxable_year for each of the transferors transferees seller and buyer year plr-104029-10 the intent and effect of the rescission agreement is and has been to restore in all material respects the legal and financial arrangements between the transferors transferees seller buyer and the des that would have existed had the transfers and sale not occurred the transferors transferees buyer and seller have examined their activities and the activities of all other regarded entities controlled directly or indirectly by the transferors transferees buyer and seller between the time of transfer i and the rescission the interim period and have i determined that no activity of any such entity occurred that is materially inconsistent with the rescission and ii agreed that no activity of any such entity will occur that is materially inconsistent with the rescission during the interim period the transfers and sale had no legal or material economic consequences to the transferors or transferees or to the buyer or seller respectively or to any other regarded entities controlled directly or indirectly by the transferors transferees buyer or seller during the interim period the rescission placed the transferors and transferees as well as the buyer and seller in the status quo ante with respect to the transfers and sale respectively the rescission did not involve any party that was not involved in the transfers or the sale the transferors transferees buyer and seller executed the rescission agreement and implemented the rescission in accordance with the terms of the executed rescission agreement provided the rescission is effective to disregard the transfers and the sale for u s federal_income_tax purposes the transferors and transferees as well as the buyer and seller will file their u s federal_income_tax and information returns for year as if the transferors had not transferred the des to the transferees in transfers i and ii as if the cash pool had not been transferred in transfer iii and as if the seller had not sold de to the buyer in the sale in particular the return of holdco for year will reflect that holdco owned the des prior to any post-rescission transaction steps and all of the transferors' transferees' buyer's and seller's material items of income deduction gain and loss will be reflected on each of their respective u s federal_income_tax returns as if the transfers and the sale had not occurred the transferees made no interest payments with respect to the de debt during the interim period also the buyer made no interest payments with respect to plr-104029-10 the country d de debt from the time of the sale through the effective date of the rescission the proposed post-rescission transaction will be comprised of a series of transfers that qualify under sec_351 or that will occur between disregarded entities for u s federal_income_tax purposes de was restored to the same economic position in all material respects that it would have been in had the transfers never occurred except for fluctuations in the cash pool balances that occurred in the normal course of business the e interest in de owned by holdco is a nominee interest that represents no economic or beneficial_ownership in de for u s federal_income_tax purposes and was established to satisfy local law requirements necessitating multiple owners rulings based solely on the facts submitted and the representations made we rule that for federal_income_tax purposes the transfers and sale will be disregarded the des will be treated as owned by holdco at all times from the effective date of transfer i through the effective date of the rescission the de debt and country d-de debt will be treated as disregarded at all times from the effective date of transfer i through the effective date of the rescission the country d-holdco sub debt will be treated as regarded at all times from the effective date of transfer i through the effective date of the rescission note will be disregarded the cash pool will be treated as owned by de at all times from the effective date of transfer iii through the effective date of the rescission de will be treated as a disregarded_entity at all times from the effective date of transfer i through the effective date of the rescission caveat plr-104029-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely _________________________ lewis k brickates branch chief branch associate chief_counsel corporate
